556 S.W.2d 246 (1977)
Fred HERRON et ux., Petitioners,
v.
H. L. LACKEY, Respondent.
No. B-6736.
Supreme Court of Texas.
July 27, 1977.
Glen L. Kirby, Kountze, for petitioners.
Lee Roger Ratliff, Silsbee, for respondent.
PER CURIAM.
Pursuant to Texas Rule of Civil Procedure 483, we grant the above application for writ of error and without hearing oral argument modify the judgment of the Court of Civil Appeals. The trial court awarded H. L. Lackey judgment for labor and materials furnished by him to Fred Herron. The Court of Civil Appeals reformed and affirmed the judgment. 554 S.W.2d 708. However, the court held that the judgment was to draw interest at the rate of nine percent per annum from the date the Court of Civil Appeals' opinion was handed down. The trial court's judgment was handed down before Article 5069-1.05 was amended providing that interest on judgments was to be nine percent per annum. In American Paper Stock Co. v. Howard, 528 S.W.2d 576 (Tex.1975), we stated that when the trial court's judgment is erroneous, the judgment of the Court of Civil Appeals must take its place and plaintiff is entitled to interest from the date of the erroneous judgment. Therefore, Lackey was entitled to draw interest at six percent, being the effective rate before the recent amendment, from the date of the trial court's judgment. Accordingly, the judgment of the Court of Civil Appeals is reformed in accordance with this opinion and affirmed in all other respects.